180 P.3d 135 (2008)
218 Or. App. 734
STATE of Oregon, Plaintiff-Respondent,
v.
Tyrone Albert Grey BROWN, Jr., aka Tyrone Albert BROWN, Defendant-Appellant.
050734511; A132967.
Court of Appeals of Oregon.
Submitted on Record and Briefs February 1, 2008.
Decided March 19, 2008.
Peter Gartlan, Chief Defender, Legal Services Division, Office of Public Defense Services, and Kristin Carveth, Deputy Public Defender, filed the briefs for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Paul L. Smith, Assistant Attorney-in-Charge, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM and SERCOMBE, Judges.
PER CURIAM.
Reversed and remanded. State v. Marroquin, 215 Or.App. 330, 168 P.3d 1246 (2007).